DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Response to Amendment
The Applicant’s Amendment filed on 02/01/2021 in which claims 13, 15-17, 19, 20, 23, 28-31, and 33 have been amended, claims 1-12, 14, 18, and 26-27 have been canceled, claims 34 and 35 have been added and entered of record.
Claims 13, 15-17, 19-24, and 28-35 are pending for examination.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 02/10/2021 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ICHIKAWA et al., US Patent Publication 2016/0028241; hereinafter “ICHIKAWA”.
Regarding claim 13, ICHIKAWA discloses a filter component (Fig. 2) for use in a wireless power transmission (Fig. 1), the filter component comprising: 
a first power line (power line between T1 and T3) and a second power line (power line between T2 and T4) electrically connected in parallel to the first power line (power lines are in parallel); 
a first and a second inductor (212A and 216A) electrically connected in series in the first power line (power line between T1 and T3); 
a third and a fourth inductor (212B and 216B) electrically connected in series in the second power line (power line between T2 and T4); 

a second capacitor (218) electrically connected between the first power line (power line between T1 and T3) and the second power line (power line between T2 and T4) such that the first capacitor (214), the second inductor (216A) and the second capacitor (218) establish a first CLC-Pi-circuit (214, 218 and 216A establish a CLC-Pi-circuit) and such that the first capacitor (214), the fourth inductor (216B) and the second capacitor (218) establish a second CLC-Pi-circuit (214, 218 and 216B establish a CLC-Pi-circuit); 
wherein the first, second, third and fourth inductors (212A, 216A, 212B, and 216B) and the first and second capacitors (214, 218) establish at least one LC filter stage (212A, 212B, 214, 216A, 216B, and 218 are LC filter stages); and 
a resonant circuit (Fig. 1, 310) connected downstream of the LC filter stage (212A, 212B, and 214 are a LC filter stage) and having a further inductance (312) and at least one further capacitor (314) connected in series with the further inductance (312 is in series with 314).
Regarding claim 15, ICHIKAWA discloses the filter component according to claim 13 above, ICHIKAWA further discloses the LC filter stage has a first filter stage (212A, 212B, and 214 are a first filter stage) and a second filter stage (216A, 216B, and 218 are a second filter stage), wherein the first filter stage has at least one first capacitor (214), and wherein the second filter stage has at least one second capacitor (218).
Regarding claim 20, ICHIKAWA discloses the filter component according to claim 13 above, ICHIKAWA further discloses a value of the at least one further capacitor of the resonant circuit is equal to a value of the second capacitor (Filter circuit is an ideal transformer [0020], therefore, output to input ratio “a” in the equations (a+1)/(aωZ) is equal to 1, thus, capacitance (a+1)/(aωZ) of the first capacitor is equal to the capacitance of the second capacitor (a+1)/(a2ωZ) [0009]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA.
Regarding claims 16, 17 and 19, ICHIKAWA discloses the filter component according to claims 13 and 15 above, ICHIKAWA further discloses the filter circuit is a matching circuit between the inverter and the resonance circuit [0005].
.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA in view of Widmer et al. US Patent Publication 20150008751; hereinafter “Widmer”.
Regarding claim 21 ICHIKAWA discloses the filter component according to claim 13 above, ICHIKAWA further discloses the resonant circuit is configured to attenuate a second harmonic [0028].  
ICHIKAWA discloses the filter component for use in the wireless power transmission.   ICHIKAWA does not disclose frequency of power transmission or a fundamental frequency of the wireless power transmission is between 81 kHz and 90 kHz. However, using a fundamental frequency of the wireless power transmission is .

Claim 22-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA in view of CHERNOKALOV.
Regarding claim 22, ICHIKAWA discloses the filter component according to claim 13 above, ICHIKAWA further discloses the resonant circuit has a quality factor Q of 100 and above [0030].  ICHIKAWA does not explicitly discloses using the resonance circuit with Q-factor value Q < 100. However, using Q < 100 is well-known in the art. The reference of CHERNOKALOV is introduced to provide as an evidence. CHERNOKALOV discloses a wireless power transfer system and suggest having a resonant circuit with a Q factor less than 100 for low power transfer [0061]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified ICHIKAWA to incorporate the teaching of CHERNOKALOV and use the resonant circuit with Quality factor less than 100, by having lower Quality factor would saving cost from more expensive conductor such as Litz wire.
Regarding claim 23 ICHIKAWA discloses the filter component according to claim 13 above, ICHIKAWA discloses the filter component for use in the wireless power transmission.   ICHIKAWA does not disclose the further inductance is designed such that a resonant frequency is 170 kHz.  However, it is well known in the art that any resonance frequency especially low frequency range can be used for wireless power transmission. For example, CHERNOKALOV discloses a range of resonance frequency from a few kilohertz to tens of megahertz for wireless power transmission [0061]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of CHERNOKALOV and having the further inductance is designed such that a resonant frequency is 170 kHz for wireless power transmission. Doing so would allow balancing between efficiency power transmission versus in-band communication speed e.g. transmitting power at lower loss due to skin loss at higher resonance frequency while still capable of communicating at higher speed.
Regarding claim 24 ICHIKAWA discloses the filter component according to claim 13 above, ICHIKAWA discloses the filter component for use in the wireless power transmission with a quality factor of Q100 [0030].   ICHIKAWA does not disclose operating the resonant circuit of the filter component at a frequency of 170 kHz.  However, it is well known in the art that any resonance frequency especially low frequency range can be used for wireless power transmission. For example, CHERNOKALOV discloses a range of resonance frequency from a few kilohertz to tens of megahertz for wireless power transmission [0061]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of CHERNOKALOV and operating the resonant circuit of the filter component at a 
Regarding claim 34, ICHIKAWA discloses the filter component according to claim 13 above, ICHIKAWA further discloses the having a high Q factor of 100 and above (the higher Q factor, the narrower the bandwidth, the Q factor of 100 has narrower bandwidth than the Q factor of 100 or less).  ICHIKAWA does not expressly discloses the resonant circuit is configured to attenuate harmonics in a longwave band.  However, operating wireless power transfer system in a longwave band is well-known in the art.  The reference of CHERNOKALOV is introduced to provide as an evidence.  CHERNOKALOV discloses a wireless power transfer system is configured to transfer wireless power a range of resonance frequency from a few kilohertz to tens of megahertz for wireless power transmission [0061]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of CHERNOKALOV and operate the wireless power transfer system with a resonant frequency in few a few kilohertz in order to have the resonant circuit is configured to attenuate harmonics in a longwave band.. Doing so would allow balancing between efficiency power transmission versus in-band communication speed e.g. transmitting power at lower loss due to skin loss at higher resonance frequency while still capable of communicating at higher speed.

Claim(s) 35 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA in view of Fauer et al., US Patent Publication 2014/0266507; hereinafter “Fauer”.
Regarding claim 35, ICHIKAWA discloses a filter component (Fig. 2) for use in a wireless power transmission (Fig. 1), the filter component comprising: 
a first power line (power line between T1 and T3) and a second power line (power line between T2 and T4) electrically connected in parallel to the first power line (power lines are in parallel); 
a first and a second inductor (212A and 216A) electrically connected in series in the first power line (power line between T1 and T3); 
a third and a fourth inductor (212B and 216B) electrically connected in series in the second power line (power line between T2 and T4); 
a first capacitor (214) electrically connected between the first power line (power line between T1 and T3) and the second power line (power line between T2 and T4); 
a second capacitor (218) electrically connected between the first power line (power line between T1 and T3) and the second power line (power line between T2 and T4) such that the first capacitor (214), the second inductor (216A) and the second capacitor (218) establish a first CLC-Pi-circuit (214, 218 and 216A establish a CLC-Pi-circuit) and such that the first capacitor (214), the fourth inductor (216B) and the second capacitor (218) establish a second CLC-Pi-circuit (214, 218 and 216B establish a CLC-Pi-circuit), 
wherein the first, second, third and fourth inductors (212A, 216A, 212B, and 216B) and the first and second capacitors (214, 218) establish at least one LC filter 
a resonant circuit (Fig. 1, 310) connected downstream of the LC filter stage (212A, 212B, and 214 are a LC filter stage) and having a further inductance (312) and at least one further capacitor (314) connected in series with the further inductance (312 is in series with 314).
ICHIKAWA discloses the filter having differential mode rejection configuration having the capacitors connected between the first power line and the second power line.  ICHIKAWA does not disclose to include a common mode rejection configuration such as having the capacitors connect between the first power line and the second power line to ground.  However, it is well-known in the art to have differential mode and common mode rejection in a filter.  The reference of Fauer is introduced to provide as an evidence.  Fauer discloses a well-known filter circuit from a prior art having a differential mode filter configuration (Fig. 2 capacitor to the left of 210a between the first power line and the second power line) and a common mode filter configuration (Fig. 2 capacitors to the left of 210a between the first power line and the second power line to ground).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified to incorporate the teaching of and provide the common mode filter configuration in order to have a third capacitor electrically connecting an electrode of the first capacitor to ground and EPC-459-EHPage 5 of 8a fourth capacitor electrically connecting a respective other electrode of the first capacitor to ground.  Doing so would allow filtering the common mode noise that coupling to the wireless power transmission circuit.
Regarding claim 28,  the combination of ICHIKAWA and Fauer discloses the filter component according to claim 35 above, ICHIKAWA further discloses the LC filter stage comprises a first filter stage (212A, 212B, and 214 are a first filter stage) and a second filter stage (216A, 216B, and 218 are a second filter stage), wherein the first filter stage has at least one first capacitor (214), wherein the second filter stage has at least one second capacitor (218), and wherein the second filter stage is connected between the first filter stage and the resonant circuit (second filter stage 216A, 216B, 218 second filter stage is between first filter stage 212A, 212B, 214 and T3, T4 which is connected to the resonance circuit 310).
Regarding claims 29 and 30, the combination of ICHIKAWA and Fauer discloses the filter component according to claim 28 above, ICHIKAWA further discloses the filter circuit is a matching circuit between the inverter and the resonance circuit [0005].
the combination of ICHIKAWA and Fauer does not explicitly disclose an equivalent resistance of the resonant circuit is less than or equal to an impedance of the second capacitor connected in parallel, and an equivalent resistance of the resonant circuit is less than or equal to an impedance of at least one second capacitor connected in parallel and a value of the at least one further capacitor of the resonant circuit is equal to a value of the second capacitor.  However, it is well known in the art that resonance occurs when XL = XC and the imaginary part of the transfer function is zero. At resonance the impedance of the resonant circuit is equal to the resistance value as Z = R. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that by matching the source impedance with the load impedance, .

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA and Fauer in view of Widmer et al. US Patent Publication 20150008751; hereinafter “Widmer”.
Regarding claim 31, the combination of ICHIKAWA and Fauer discloses the filter component according to claim 35 above, ICHIKAWA discloses the filter component for use in the wireless power transmission.  ICHIKAWA does not disclose frequency of power transmission or a fundamental frequency of the wireless power transmission is between 81 kHz and 90 kHz. However, using a fundamental frequency of the wireless power transmission is between 81 kHz and 90 kHz is well known in the art.  The reference of Widmer is introduced as an evidence.  Widmer discloses a wireless power transmission using a fundamental frequency of the wireless power transmission is between 81 kHz and 90 kHz.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified to incorporate the teaching of Widmer and using a fundamental frequency of the wireless power transmission is between 81 kHz and 90 kHz since it well-known in the art that power can wirelessly transferring from frequency between ten of Hertz to GHz range and low frequency power transmission is less affected by skin affect in the power transmission circuit.
Regarding claim 32.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA and Fauer in view of CHERNOKALOV.
Regarding claim 33, the combination of ICHIKAWA and Fauer discloses the filter component according to claim 35 above, ICHIKAWA discloses the resonant circuit has a quality factor Q of 100 and above [0030].  ICHIKAWA does not explicitly discloses using the resonance circuit with Q-factor value Q < 100. However, using Q < 100 is well-known in the art. The reference of CHERNOKALOV is introduced to provide as an evidence. CHERNOKALOV discloses a wireless power transfer system and suggest having a resonant circuit with a Q factor less than 100 for low power transfer [0061]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of ICHIKAWA and Fauer to incorporate the teaching of CHERNOKALOV and use the resonant circuit with Quality factor less than 100, by having lower Quality factor would saving cost from more expensive conductor such as Litz wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI H TRAN/
Examiner, Art Unit 2836                                                                                                                                                                                             
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836